MITCHELL, J.
(dissenting).
I am unable to approve this opinion. It seems to me that, in view of the history of this so-called reservation given in Selkirk v. Stephens, 72 Minn. 335, 75 N. W. 386, the only logical conclusion is that the state has full and complete jurisdiction of the territory, and that the right of the Indians to kill game upon it is subject to all the game laws of the state. It may be that the remedies of the state for the enforcement of these laws are incomplete, so far as the *522persons of the Indians are concerned; but, if so, it is not because the laws do not apply-to Indians, but because of the exclusive guardianship of the federal government over tribal Indians- on a reservation. This, however, would not stand in the way of the state reclaiming its own property.
I do not see any sufficient basis for the position that by tradition and acquiescence the state has given the Indians a right to hunt and fish unrestricted by its game laws. Game laws were in force when the government placed the Indians on these lands. If the state has in years past failed to enforce these laws as to Indians, the same is true as to white men. But, if there is any such traditional license, it does not extend beyond the right of an Indian to kill game on reservations, irrespective of state game laws, for his own personal consumption as food. It certainly cannot extend to the right to kill or keep game, in violation of the law, for the purpose of making it an article of commerce and sale. It is not the policy' of the United States to perpetuate the tribal relation among Indians. On the contrary, its object is to induce the Indians to abandon their tribal relations and adopt the habits of civilized life as soon as possible. The only interest the government can have is to preserve for their Indian wards such rights as are essential to their existence while they do maintain the tribal relation.
In view of the fact that tribal Indians who have not adopted the habits of civilized life are accustomed to depend largely on the fruits of the chase for their food, it may be- necessary that they should be allowed to kill game for that purpose on their reservations all the year, irrespective of the closed season under state laws. But there is no necessity that they should be allowed to kill it for the purpose of sale to others. It is a matter of common knowledge that these Indians realize very little from the game which they sell, and what little they do realize is quickly squandered. The idea of these Indians buying game from those who keep it for sale will cause a smile of incredulity on the part of those who know them best; but, even if they do sometimes buy it, it is the Indian who kills and sells the game, or the trader who keeps it for sale, and not the Indian who buys i-t for food, who is benefited. If an Indian has the money with which to buy venison, he is able to *523buy beef or some other article of food with his money. I know of no more effectual method of depleting game, in both Indian reservations and the adjacent country, than to hold that Indians may kill it for purposes of barter and sale, or that traders may buy and keep it for sale, during the closed season. As far as I would be willing to go is that conceding, without deciding, that a tribal Indian has the right to kill game on this so-called “reservation” during the closed season, for consumption as food by himself and family, this is the limit of his right; that the right does not extend to killing or keeping it for sale, even to other Indians.